Order of business
The final version of the draft agenda for the current part-session, as drawn up by the Conference of Presidents at its meeting of Thursday, 14 February 2008, pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Monday/Tuesday:
No amendments.
Wednesday:
The IND/DEM Group has requested that the vote on the report by Mr Corbett and Mr Méndez de Vigo on the Lisbon Treaty be adjourned to a subsequent part-session.
on behalf of the IND/DEM Group. - Mr President, it is your task to give this Parliament a good image as a serious scrutiniser of European affairs. I would therefore ask you to reschedule the vote on the Treaty.
The deadline for amendments to the report was set before we received the Treaty from the committee. We have still not received the consolidated version you promised. That runs contrary to a unanimous decision adopted in the Committee on Constitutional Affairs.
I started asking questions on the basis of a private consolidated version and have already found misleading mistakes in the translations.
For 29 years you and I have disagreed on constitutional matters, except for transparency. Our disagreements have always been dealt with in a serious way, after proper scrutiny in the Committee on Constitutional Affairs.
I fight for transferring competences from the non-elected Commission to this directly-elected Parliament. We have proposed that no EU law should be passed without the approval of this House. How can we defend this report to the European Parliament when you close our decision-making process before anyone in this House has read a readable version of the Treaty?
The last IGC represents the most secretive negotiations on a treaty we have ever seen. I urge you to keep the debate on Wednesday, but to move the vote so that we can be seen to be a serious parliament by all the citizens of Europe.
We are not part of the executive. We represent the voters.
rapporteur. - Mr President, what we are voting on is not the Consolidated Treaty, but the Treaty of Lisbon. That was published in the Official Journal on 17 December 2007. I have it here. We have all had it.
Admittedly, that is a text that amends the existing Treaties, and to work on it you need to look at the amendments contained in the Lisbon Treaty and also at the original Treaties. But that is exactly what we, as elected representatives, are paid to do: to look at the details, and to take the trouble to compare the texts and see what changes have been made.
It is true that it would also be helpful to have a consolidated treaty that shows what the Treaties will look like when this Treaty is ratified - I say 'when' it is ratified, because I am sure it will be - and which citizens will find much easier to read.
However, almost all our national governments have already published consolidated versions of the Treaty in their own language. I have here the English version of the consolidated Treaties, as they will look once the Lisbon Treaty has been adopted. I understand, furthermore, that one of the first governments to publish a consolidated version was the Danish Government - in Danish. So I am sure Mr Bonde has had no difficulty in finding a consolidated, readable version of the Treaties to help him in his work in the Committee on Constitutional Affairs.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, I will keep this very brief. I must say, I am rather surprised why, for weeks and months, there has been such active, massive and, in part, aggressive opposition to a Treaty when the Members opposing it do not even know which Treaty we are talking about.
(Applause)
Mr Corbett has made the essential point: this is not about the Consolidated Treaty, it is about the contents of the Reform Treaty. There are different opinions. That is quite normal in a democracy; indeed, it is a good thing that opinions differ and that there is a lively debate. However, everyone should also take note of others' opinions and allow a vote to take place.
We have been discussing this Treaty very earnestly for weeks and months and it is now time to send out a clear signal as to whether the majority of this House is in favour or against it. Outbursts and attempts to prevent others from speaking, which is what we have witnessed here, could give the wrong message to the public. Please, let the majority of this House decide this week whether it is for or against the Treaty. That is what democracy is all about.
(Applause)
Mr President, in response to Mr Corbett, who says that a consolidated version is available in Danish, I can confirm that there is a version based on a draft from October 2007, but that no consolidated version is yet available based on what was approved in Lisbon on 13 December 2007. There are 7 000 more words in the new edition, and I would like Mr Swoboda - who seems to be the expert - to explain what the content of those 7 000 new words is.
(Laughter)
(Parliament rejected the request by roll-call vote)
Thursday:
No amendments.
(The agenda was therefore adopted)